DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Requirement
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1,2,4,7,8, 17, 18,19, 23, 25, 26, 29, 30, 32, 34, drawn to a composition of matter comprising an isolated soluble polypeptide comprising an amino acid sequence of a transferrin receptor protein (TfR1) apical domain being capable of binding an Arenavirus, in some claims this being in a fusion protein or pharmaceutical composition.
Group 2, claim(s) 35, 37, drawn to a method of treating or preventing an Arenavirus viral infection or disease associated therewith in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of the composition of matter of claim 1, thereby treating or preventing the Arenavirus viral infection or disease associated therewith in the subject.
Group 3, claim(s) 39, 40, 44, 45, drawn to an isolated polynucleotide encoding the claim 1 polypeptide, and nucleic acid constructs comprising the same.
Group 4, claim(s) 46, drawn to a method of producing a polypeptide, the method comprising introducing the nucleic acid construct of claim 44 into a host cell; and culturing the host cell under conditions suitable for expressing the polypeptide.
Group 5, claim(s) 48,49, drawn to a method of diagnosing an Arenavirus viral infection in a subject, the method comprising: (a) contacting a biological sample from the subject with the fusion protein of claim 29, under conditions which allow the formation of immunocomplexes between an Arenavirus and said soluble polypeptide or said fusion protein; and
(b) determining a level of said immunocomplexes in said biological sample, wherein an increase in level of said immunocomplexes beyond a predetermined threshold with respect to a level of said immunocomplexes in a biological sample from a healthy individual is indicative of the Arenavirus viral infection.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
FOR ALL GROUPS: The exact sequence of the isolated soluble polypeptide, such as SEQ ID NO:6, and if this is attached to a heterologous entity, the sequence or other specific identity thereof.
IN ADDITION FOR THE FOLLOWING GROUPS:
For Groups 3 and 4 if elected, also identify the nucleic acid species by SEQ ID NO.
For Group 5 if elected, also identify the sequence of the fusion protein.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 2, 4, 7, 8, 12, 18, 19, 23, 25, 26, 29, 30, 32, 34, 35, 37, 39, 40, 44-46, 48, 49.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-5 lack unity of invention because even though the inventions of these groups require the technical feature of an isolated soluble polypeptide comprising an amino acid sequence of a transferrin receptor protein (TfR1) apical domain being capable of binding an Arenavirus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Muzutani et al., Jl. Biol. Chem. 291:6, 2829-2836 (2016), provided in 8/20/20 IDS and D1 in the parent Written Opinion.  Muzutani teaches construction of murine TfR1 polypeptides including a portion extending to position 388, this, based on the sequence of mouse TfR1 available at https://www.uniprot.org/uniprot/Q62351, copy provided herewith, having substantial sequence similarity with instant SEQ ID NO:18 as follows (SEQ ID NO:18 is Qy, and is recited in instant claim 2):
Qy          1 KIQVKDS-AQNSVIIVDKNGRLVYLVENPGGYVAYSKAATVTGKLVHANFGTKKDFEDLY 59
              ||||| |  || | ||  || |   ||:| ||||:||   |:|||||||||||||||:| 
Db        191 KIQVKSSIGQNMVTIVQSNGNL-DPVESPEGYVAFSKPTEVSGKLVHANFGTKKDFEELS 249

Qy         60 TPVNGSIVIVRAGKITFAEKVANAESLNAIGVLIYMDQTKFPIVNAELSFFGHAHLGTGD 119
                ||||:||||||:||||||||||:| ||||||||||: |||:| |:|: ||||||||||
Db        250 YSVNGSLVIVRAGEITFAEKVANAQSFNAIGVLIYMDKNKFPVVEADLALFGHAHLGTGD 309

Qy        120 PYTPGFPSFNHTQFPPSRSSGLPNIPVQTISRAAAEKLFGNMEGDCPSDWKTDSTCRMVT 179
              |||||||||||||||||:|||||||||||||||||||||| ||| ||: |  ||:|::  
Db        310 PYTPGFPSFNHTQFPPSQSSGLPNIPVQTISRAAAEKLFGKMEGSCPARWNIDSSCKLEL 369

Qy        180 SESKNVKLTVSNVLKE 195
              |:::|||| | |||||
Db        370 SQNQNVKLIVKNVLKE 385

indicating such sequence is “capable of binding an Arenavirus”, this claimed functional limitation being interpreted broadly to require only a de minimis binding.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./
Examiner
Art Unit 1658



/FRED H REYNOLDS/Primary Examiner, Art Unit 1658